Citation Nr: 0313442	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  98-03 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased disability rating for 
traumatic arthritis of the right shoulder as a residual of 
recurrent dislocations, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased disability rating for 
traumatic arthritis of the left shoulder as a residual of 
recurrent dislocations, currently rated as 20 percent 
disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to May 
1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In March 2001, the case was remanded to the RO for 
additional adjudication.  The case has been returned to the 
Board from the Washington, D.C., RO, for further 
consideration.

The veteran presented testimony before the undersigned at a 
hearing at the Board in January 2001.  A transcript of the 
hearing testimony has been associated with the claims file. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The motion of the right arm approximates motion being 
limited to shoulder level.

3.  There are infrequent dislocations of the scapulohumeral 
joint of the right shoulder with guarding of movement at 
shoulder level.  

4.  Motion of the left arm approximates limitation of motion 
being limited to midway between the side and shoulder level.


5.  There is no evidence of loss of head, nonunion, or 
fibrous union of the humerus at the shoulders. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
traumatic arthritis of the right shoulder as a residual of 
recurrent dislocations are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.14, 4.40, 4.45, 
4.69, 4.71a, Diagnostic Codes 5003, 5010, 5201, 5202 (2002).

2.  The criteria for an increased disability rating for 
traumatic arthritis of the left shoulder as a residual of 
recurrent dislocations are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.14, 4.40, 4.45, 
4.69, 4.71a, Diagnostic Codes 5003, 5010, 5201, 5202 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his shoulder disabilities are more 
disabling that the disability ratings currently assigned.

In a September 1974 rating decision, service connection for 
post operative residuals recurrent dislocation of the right 
and left shoulders was granted with noncompensable ratings 
assigned.  A rating decision in October 1987 reclassified the 
disability as traumatic arthritis of both shoulders residuals 
of recurrent dislocation and assigned a single 10 percent 
disability rating for both shoulders.  The July 1997 rating 
decision granted 20 percent disability ratings for each 
shoulder.  The 20 percent ratings have remained in effect 
since that time.

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The evaluation of the same disability, the use of 
manifestations not resulting from service connected 
disability in establishing the service connected evaluation, 
and the evaluation of the same manifestations under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2002).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2002).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69 (2002).


Disability due to traumatic arthritis is rated based on 
limitation of motion of the joint affected.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5010 (2002).

The criteria of Diagnostic Code 5201, entitled "Arm, 
limitation of motion of," provide that a 20 percent 
disability rating is appropriate where motion is limited to 
shoulder level.  Where motion is limited to midway between 
the shoulder and side, a 30 percent disability rating is 
appropriate for the major shoulder and a 20 percent rating is 
appropriate for the minor shoulder.  Motion limited to 25 
degrees from the side warrants a 40 percent disability rating 
for the major shoulder and a 30 percent rating for the minor 
shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2002).

Under the criteria of Diagnostic Code 5202, entitled 
"Humerus, other impairment of," where there is malunion 
with moderate deformity, a 20 percent rating is warranted for 
either shoulder.  Where there is malunion with marked 
deformity, a 20 percent disability rating is warranted for 
the minor arm and a 30 percent rating is warranted for the 
major arm.  Where there is recurrent dislocation of the 
humerus at the scapulohumeral joint with infrequent episodes 
and guarding of movement at the shoulder level, a 20 percent 
rating is warranted for either shoulder.  Where there is 
recurrent dislocation at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements, a 20 
percent rating is warranted for the minor shoulder and a 30 
percent rating is warranted for the major shoulder.  Where 
there is fibrous union, a 40 percent disability rating is 
warranted for the minor joint and a 50 percent rating is 
warranted for the major joint.  Where there is nonunion 
(false flail joint), a 50 percent rating is warranted for the 
minor joint and a 60 percent rating is warranted for the 
major joint.  Where there is loss of head of the humerus 
(flail shoulder), a 70 percent rating is warranted for the 
minor joint and an 80 percent rating is warranted for the 
major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2002).

An October 1996 VA clinical record notes the veteran was 
complaining of left shoulder dislocation.  A November 1996 VA 
clinical record shows that right shoulder abduction was to 
100 degrees and left shoulder abduction was to 80 degrees.  
The assessment was recurrent shoulder dislocation with 
chronic pain.  A December 1996 VA MRI [magnetic resonance 
imaging] report shows cystic changes secondary to impingement 
and/or chronic dislocation.  

The veteran received a private medical evaluation of his 
shoulders in March 1997.  He was right hand dominant and 
complained of shoulder pain.  Active left shoulder elevation 
was to 60 degrees and passive forward elevation was to 90 
degrees.  The veteran would not allow further elevation 
claiming he could not relax.  The diagnosis was left and 
right shoulder pain with left worse than right.  The veteran 
again received a private medical evaluation in April 1997.  
Active forward elevation was to 90 degrees at which point 
both shoulders began to tremble uncontrollably.  The veteran 
refused to allow any attempted passive forward elevation 
claiming that his shoulders would fall out.  The physician 
noted that when the veteran was supine the shoulders could be 
elevated to 140 degrees before the symptoms occurred.  The 
diagnostic impression was chronic bilateral shoulder 
instability.  

The veteran received a VA examination in April 1997.  
Attempts to passively move the shoulders caused 
hyperventilation.  Flexion was a little less than 90 degrees 
on each side at which point the veteran held the elbows at 80 
degrees of flexion and the muscles of the upper arm and 
shoulder began spasmodic twitching which was voluntary.  
Abduction was also a little less than 90 degrees.  The 
examiner commented that when the veteran was distracted he 
seemed to have more movement in the shoulders that he 
allowed.  The examiner further commented that the veteran had 
disability of the shoulders with recurrent dislocations 
although there was no dislocation at the time of the 
examination.  There was poor function of the shoulders.  

A November 1997 private chiropractic record notes that the 
veteran could not elevate his arms beyond horizontal due to 
reported pain and he started to exhibit tremors with 
complaints of pain.  

The veteran received an evaluation for a disability 
determination in April 1999.  The examiner was unable to 
assess range of motion of the shoulders because the veteran 
claimed they would fall out of place.  The veteran received 
an orthopedic evaluation for a disability determination in 
April 1999.  The left shoulder was tender and the veteran 
would not raise it over 50 degrees from the side of the body.  
The examiner moved the shoulder and the veteran was hesitant 
claiming it might come out of place.  The right shoulder 
could be raised to 90 degrees protectedly.  Motion was more 
relaxed and free of spasm than the left.  X-rays showed 
deformity with is typical of recurrent dislocations.  

A December 2000 VA emergency department history and physical 
shows the veteran had a dislocated left shoulder.  The 
shoulder was reduced and placed in an immobilizer.  A March 
2001 VA clinical record shows that right shoulder abduction 
was to 90 degrees and left shoulder abduction was to 60 
degrees.  The assessment included chronic shoulder pain and 
loss of function. 

The veteran received a VA examination in September 2002.  
Right shoulder flexion and abduction were to 90 degrees.  
Left shoulder flexion was to 90 degrees and abduction was to 
65 degrees.  The diagnosis was persistent bilateral shoulder 
pain.  

Right shoulder

The veteran is service connected for traumatic arthritis of 
the right shoulder.  Therefore, the disability is rated based 
on limitation of motion.  The medical evidence shows that the 
veteran was able to raise his right arm to 90 degrees which 
is shoulder level.  See 38 C.F.R. § 4.71, Plate I (2002).  
Several records indicate that the veteran was able to raise 
the right arm above shoulder level, but most indicate that he 
was able to raise the arm to 90 degrees and the April 1997 VA 
examination report shows abduction and flexion motion were 
slightly less than 90 degrees.  Therefore, right arm motion 
approximated motion to shoulder level or a little less.  
Under the criteria of Diagnostic Code 5201, where arm motion 
is limited to shoulder level, a 20 percent rating is 
warranted.  There were diagnoses of shoulder pain in the 
medical evidence and the April 1997 VA examination report 
indicates poor function of the shoulder.  Additionally, the 
veteran testified before the undersigned that he took 
medication for pain.  Pain on motion and use is productive of 
disability.  However, the medical evidence does not show that 
the pain caused restriction of motion of the right shoulder 
greater than at shoulder level.  As noted, abduction and 
flexion were essentially to shoulder level.  Since the right 
shoulder is the major shoulder, this is a 20 percent rating.  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes 
5003, 5010, 5201 (2002).

The veteran has been diagnosed with recurrent shoulder 
dislocations, and he testified before the undersigned that 
his right shoulder slipped and jumped out of place.  However, 
the evidence in the record does not document right shoulder 
dislocations.  Therefore, the Board concludes that any 
dislocations were infrequent.  Additionally, as noted above, 
motion of the right arm approximated motion to the shoulder 
level but the veteran would not allow motion generally above 
shoulder level at the examinations.  Accordingly, there was 
guarding of movement at the shoulder level.  Under the 
criteria of Diagnostic Code 5202, where there are infrequent 
dislocations of the scapulohumeral joint with guarding of 
movement at shoulder level, a 20 percent rating is warranted.  
This is consistent with the disability rating currently 
assigned.  There is no evidence of loss of head, nonunion, or 
fibrous union of the humerus to warrant a greater disability 
rating under these diagnostic criteria.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2002).

Motion of the right arm is to shoulder level.  There are 
infrequent dislocations of the scapulohumeral joint with 
guarding of movement at shoulder level.  Accordingly, the 
preponderance of the evidence is against the claim for an 
increased rating for traumatic arthritis of the right 
shoulder as a residual of recurrent dislocation.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.69, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5201, 5202 (2002).

Left shoulder

The veteran is service connected for traumatic arthritis of 
the left shoulder.  Therefore, the disability is rated based 
on limitation of motion.  The medical evidence shows that the 
veteran was able to raise his left arm anywhere from 50 to 90 
degrees.  The 50 degree limitation was shown on only one 
occasion at an April 1999 disability determination.  It is 
noted that 90 degrees is shoulder level.  See 38 C.F.R. 
§ 4.71, Plate I (2002).  Additionally, at a private 
evaluation in April 1997, he was able to raise the left arm 
to 140 degrees.  Under the criteria of Diagnostic Code 5201, 
where arm motion is limited to midway between side and 
shoulder level, a 20 percent rating is warranted.  The 
veteran testified before the undersigned that his left 
shoulder was worse than the right shoulder and that he took 
pain medication.  There were diagnoses of shoulder pain and a 
finding of poor function of the shoulders.  Pain on motion 
and use is productive of disability.  However, the evidence 
does not show that the pain caused limitation of motion or 
function that approximates arm motion being limited to 25 
degrees from the side.  The motion and pain on motion of the 
left shoulder more closely approximates motion being limited 
to midway between side and shoulder level.  This is a 20 
percent rating for the minor shoulder under the criteria of 
Diagnostic Code 5201 which is consistent with the disability 
assigned for the left shoulder.  38 C.F.R. §§ 4.7, 4.69, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2002).

The veteran's left shoulder, which is the minor shoulder, is 
rated as 20 percent disabling.  The veteran has been 
diagnosed with recurrent shoulder dislocations and the 
medical evidence documents left shoulder dislocations.  
Additionally, he testified before the undersigned that his 
left shoulder had dislocated and he was treated at a 
hospital.  However, under the criteria of Diagnostic Code 
5202, the maximum disability rating for the minor shoulder 
that is available for recurrent dislocation at the 
scapulohumeral joint is 20 percent which is consistent with 
the disability rating assigned.  There is no evidence of loss 
of head, nonunion, or fibrous union of the humerus of the 
left shoulder to warrant a greater disability rating under 
these diagnostic criteria.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2002).

Based on the above, the preponderance of the evidence is 
against the claim for an increased disability rating for 
traumatic arthritis of the left shoulder as a residual of 
recurrent dislocations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.14, 4.69, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5201, 5202 (2002).

Extraschedular ratings

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

As noted above, increased ratings for the shoulder are not 
warranted under the Rating Schedule.  A March 2001 VA 
clinical record notes that the veteran's shoulders made it 
difficult for him to do any type of manual labor.  
Additionally, a January 2002 statement from a private 
physician shows that due to the veteran's shoulder condition, 
he was unable to do any type of manual labor and should be 
considered disabled.  While the issue of an extraschedular 
rating has not been raised by the veteran or his 
representative, these records require consideration of 
whether a rating on an extraschedular basis is warranted 
under the provisions of 38 C.F.R. § 3.321(a), (b)(1) (2002).  
The governing norm for consideration of an extraschedular 
evaluation is that the case present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  

There is no evidence in the claims file that the service 
connected shoulders have caused repeated hospitalizations.  
While the record indicates the veteran has received 
outpatient evaluation and treatment of the shoulders, this 
does not constitute hospitalization.  The record shows that 
the veteran is not working and has been found disabled by the 
Social Security Administration.  However, the decision by the 
Social Security Administrative Law Judge found the veteran 
disabled due to psychiatric illness.  He was not found 
disabled due to his service connected shoulders.  Therefore, 
his not working is not caused solely by service connected 
disability.  The Rating Schedule is designed to compensate 
for the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  While there is 
no doubt that the veteran's shoulder problems cause him 
difficulty, the governing criteria assess the service 
connected disability based on the impairment in the average 
earning capacity, not just the earning capacity in manual 
labor.  As noted, an increased rating under the Schedule for 
the shoulders is not warranted.  The evidence does not show 
that the veteran's shoulder disabilities present an unusual 
disability picture that causes marked interference with 
employment above what is already compensated for, and thus 
have not rendered the application of the criteria of the 
Rating Schedule impractical.  Accordingly, there is no basis 
to consider referring this case for an extraschedular 
evaluation of the veteran's shoulders.  38 C.F.R. § 3.321(a), 
(b)(1) (2002).

Veterans Claims Assistance Act

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in the 
February 1998 statement of the case and the February 2002 
supplemental statement of the case.  The statement of the 
case and supplemental statements of the case provided the 
veteran with a summary of the evidence in the record used for 
the determinations.  Accordingly, the veteran was advised of 
the evidence necessary to substantiate his claims.  An April 
2001 VA letter to the veteran also advised him of the 
evidence to substantiate a claim.  The April 2001 letter 
advised the veteran of the VCAA and of the kind of evidence 
he was responsible for obtaining and the evidence VA was 
responsible for obtaining.  The veteran has received VA 
examinations.  VA and private medical records, and records 
from the Social Security Administration have been associated 
with the claims file.  The veteran identified private medical 
records which were requested and received, or were already 
associated with the claims file.  Neither the veteran nor his 
representative have identified additional relevant evidence 
of probative value which has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002). 


ORDER

An increased disability rating for traumatic arthritis of the 
right shoulder as a residual of recurrent dislocation is 
denied.  

An increased disability rating for traumatic arthritis of the 
left shoulder as a residual of recurrent dislocation is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

